Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. 		Claims 1, 4-10 and 12-13 have been amended from the current set of Claims filed on 	08/12/2022.
3. 		Claims 2-3 and 11 have been cancelled from the current set of Claims filed on 	08/12/2022.
4. 		Applicant’s Claim Objection arguments regarding Claim 4, see Page 16 filed 	08/12/2022, have been fully considered and are found to be persuasive.  
Therefore, the Claim Objection for Claim 4 is withdrawn. 
5. 		Applicant’s Specification and Abstract Objections arguments regarding Claim 4, see Page 	16 filed 	08/12/2022, have been fully considered and are found to be persuasive.  
Therefore, the Specification and Abstract Objections is withdrawn. 
6.		Applicant’s 35 U.S.C. § 101 rejections arguments regarding Claims 1-13, see Pages 17-20 filed 08/12/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 101 rejections for Claims 1, 4-10 and 12-13 are withdrawn. 
7.		Applicant’s 35 U.S.C. § 101 rejection “software per se” arguments regarding Claim 13, see Pages 17-20 filed 08/12/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 101 rejection “software per se” for Claim 13 is withdrawn. 
8.		Applicant’s 35 U.S.C. § 103 rejections arguments regarding Claims 1-2 and 11-13, see Page 21 filed 08/12/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 103 rejections for Claims 1-2 and 11-13 are withdrawn. 
9.		Claims 1, 4-10 and 12-13 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 08/12/2022.

Foreign Priority
10. 		Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which 	papers have been placed of record in the file. 


Reasons for Allowance
11.		The following is an Examiner’s statement of reasons for allowance:
The 35 U.S.C. § 101 rejection for Claims 1, 4-10 and 12-13 is withdrawn since the claims do not recite a judicial exception under step 2a prong one according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
Examiner notes that the claims recite an improvement to a technology or a technical field concerning improving a robot’s interaction with a human to enhance the ability of the robot to perform the scenario objective executed by the robot, such as guiding a human in a store or an airport. Furthermore, these steps recited in Independent Claims 1 and 13 such as for example “a network interface connected to a robot” & “generating correction scenario for correcting the target scenario that corrects a duration of an action regulating the operation of a robot included in scenario information representing a state of a scenario controlling the operation of the robot”; “wherein the robot executes a time-series of actions according to the target scenario having been corrected by the generated correction scenario, the time-series of actions including the action having the corrected duration” & “wherein each of the time-series of actions executed by the robot include one of speaking, recognizing a voice of a human, a gesture including the robot understood the content of a question asked by the human, and waving” & “wherein the duration is a period of time required for each of the time-series of actions executed by the robot” cannot practically be performed in the human mind and/or via pen to paper as a physical aid. 
Also the steps recited in Independent Claims 1 and 13 are not managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and are not commercial or legal interactions (such as marketing or sales activities or behaviors and/or business relations). Claims 1 and 13 pertain to automatically providing correction actions and durations of actions to achieve a goal of a scenario executed by the robot in a time-series period. 
		Therefore, Claims 1, 4-10 and 12-13 are patent eligible over step 2a prong one via the 	35 U.S.C. § 101 analysis.

12.		Applicant amended Independent Claims 1 and 13 with the previously allowable 	Dependent Claim 3 content if rewritten in Independent form as indicated in the non-final 	rejection dated 05/27/2022. Therefore, the prior art rejections of Claims 1-2 and 11-13 are 	withdrawn.
		Regarding Independent Claims 1 and 13, none of these references listed and/or 	searched either individually or in combination teach:
	- wherein for the target scenario whose correlation value with the business index value to be 	improved is smaller than the first scenario relevancy threshold value and equal to or larger than 	a second scenario relevancy threshold value, the control unit generates the correction scenario 	for correcting the duration of an action regulating the operation of the mobile device included in 	scenario information representing a state of a scenario controlling the operation of the mobile 	device.

13.		The closest prior arts are as follows:
1)  US Patent Application (US 2019/0012625 A1) – Lawrenson;
2) US Patent Application (US 2016/0109954 A1) – Harris;
3) NPL Document – Data Analysis Technology of Service Robot System for Business Improvement (***same assignee and inventors ***).
	Regarding the Lawrenson reference, Lawrenson teaches that a sequence diagram of FIG. 15 consists of a flowchart showing a time-series operation procedure of the vehicle 3 and a flowchart showing a time-series operation procedure of the demand adjustment server 4. The sequence diagram of FIG. 16 consists of a flowchart showing a time-series operation procedure of the demand adjustment server 4 and a flowchart showing a time-series operation procedure of one of the plural restaurant terminals. Processes that may be used to optimize the restaurant processes or FPD process, and/or the AV's route may include, without limitation, (i) describing each FPD processes as series of actions and pauses, (ii) providing an order with associated finishing time and delay time, (iii) associating each operation within the FPDS processes with an operating unit or a resource (e.g., machine, robot, a human employee and etc.), and (iv) scheduling all of the FPD processes and calculating a queue at each resource.
However, Lawrenson both individually and as a whole does not teach or suggest the following:
- wherein for the target scenario whose correlation value with the business index value to be improved is smaller than the first scenario relevancy threshold value and equal to or larger than a second scenario relevancy threshold value, the control unit generates the correction scenario for correcting the duration of an action regulating the operation of the mobile device included in scenario information representing a state of a scenario controlling the operation of the mobile device.
	Regarding the Harris reference, Harris teaches that a diagram illustrating data flows between components of the GRCCT system and affiliated entities triggered by a user gesture command, which in this example is a command to control a robot. The user 6302 may perform a gesture, the images of which may be captured by a camera and transmitted to a computer system 6304. The images may then be processed to determine the gesture type. The user 6002 may perform a gesture, such as shrugging his shoulders, and a series of images of the shoulder shrug may be captured and transmitted to a computer system 6004. The computer system 6004 may break down the images into layers and then analyze them along with an associated time series (i.e., image layers across time) to identify the type of gesture performed.
At ¶ [0329]: “For example, the pattern recognition may be correlated with other contexts within the scene to determine what the captured object is, e.g., the ring shaped object 1630 may be a piece of “Cartier” branded jewelry as the “Cartier” logo is captured in the same scene. In one implementation, the V-GLASSES may provide identified item information 1631 in a virtual label, and alternative item recognition information 1632, 1633, 1634.”
However, Harris both individually and as a whole does not teach or suggest the following:
- wherein for the target scenario whose correlation value with the business index value to be improved is smaller than the first scenario relevancy threshold value and equal to or larger than a second scenario relevancy threshold value, the control unit generates the correction scenario for correcting the duration of an action regulating the operation of the mobile device included in scenario information representing a state of a scenario controlling the operation of the mobile device.
	Regarding the NPL document "Data analysis technology of service robot system for business improvement." Proceedings of the 2019 5th International Conference on Robotics and Artificial Intelligence. 2019, hereinafter Yoshiuchi et. al, Yoshiuchi et. al teaches that service robot provides various functions to end user by service scenario. The possible actions of a service robot consists of communication method by voice, image and language processing, Service scenario combines these actions. From the viewpoint of service provider, they expect service robots to do some business operations instead of their staff. To realize business improvement, at least one KPI related to business operation is measured and monitored. Some KPIs such as the number of service execution or success rate of business operation can be obtained through the monitoring of service robot behavior. Some KPIs are given by service providers’ business system such as daily sales for a shop. 
However, Yoshiuchi et. al both individually and as a whole does not teach or suggest the following:
- wherein for the target scenario whose correlation value with the business index value to be improved is smaller than the first scenario relevancy threshold value and equal to or larger than a second scenario relevancy threshold value, the control unit generates the correction scenario for correcting the duration of an action regulating the operation of the mobile device included in scenario information representing a state of a scenario controlling the operation of the mobile device.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

14.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/                      	Patent Examiner, Art Unit 3623                                                                                                                                                                                  

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683